Exhibit News Release For Immediate Release http://www.ball.com Investor Contact: Ann T. Scott 303-460-3537, ascott@ball.com Media Contact: Scott McCarty 303-460-2103, smccarty@ball.com Ball Corporation Announces Second Quarter Results BROOMFIELD, Colo., July24, 2008—Ball Corporation [NYSE:BLL] today announced second quarter earnings of $100million, or $1.02per diluted share, on sales of $2.08billion, compared to $105.9million, or $1.03per diluted share, on sales of $2.03billion in the second quarter of 2007. For the first six months of 2008, Ball’s earnings were $183.8million, or $1.87per diluted share, on sales of $3.82billion. First half 2007 results were earnings of $187.1million, or $1.81per diluted share, on sales of $3.73billion. The second quarter and first six months of 2008 included an $8.1million after-tax charge, or approximately 8cents per diluted share, for various business consolidation and other activities initiated in the quarter. The results for the first half of 2008 also included an after-tax gain of $4.4million, or approximately 4cents per diluted share, on the sale in the first quarter of a small aerospace business in Australia. “We are pleased that comparable earnings for both the second quarter and the first half increased over record results during the same period a year ago,” said R.David Hoover, chairman, president and chief executive officer. “Our operations are performing well in a difficult economic environment,” said JohnA. Hayes, executive vice president and chief operating officer. “Our food and household products packaging and aerospace and technologies segments led the company’s improved performance and demand continues to increase for beverage cans in Europe, China and Brazil. We are focused on margin management, reducing costs and balancing supply with demand in all of our packaging segments. The aerospace and technologies segment had a record second quarter in terms of earnings. Though pleased with this segment’s first half performance, we remain focused on building its backlog.” - more - Ball Corporation 10 Longs Peak Drive · P.O. Box 5000 · Broomfield, CO Ball Corporation – 2 Metal Beverage Packaging, Americas and Asia Earnings for the quarter in the metal beverage packaging, Americas and Asia, segment were $74million on sales of $833.9million. In 2007, second quarter earnings in the segment were $89.1million on sales of $871.2million.
